DETAILED ACTION
Claims 1-20 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Hermetic Compressor with Discharge Valve Plate Edges and Discharge Valve Stopper Aligned along a Curved Virtual Line.”

Claim Objections
Claims 2, 7, 12, and 15 are objected to because of the following informalities:  
The claims all recite “an opening and closing portion.” The limitation is dependent on “a plurality of opening and closing portions“ of claim 1. The limitations should recite “one of the plurality of opening and closing portions,” in order to comply with US practice.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 20060004102).

    PNG
    media_image1.png
    687
    804
    media_image1.png
    Greyscale


Annotations on Kim fig 2. 
Regarding claim 1, Kim discloses a hermetic compressor (fig 1, compressor 10, abstract), comprising: a cylinder (fig 1, cylinder surrounds piston 22) in which a compression chamber (fig 1, 21a) is formed; a valve assembly (fig 2, suction plate 60, valve plate 50, discharge valve 70, discharge valve stopper 80, See annotated drawing above) provided at a front end of the cylinder to cover the compression chamber; and a discharge cover (fig 2, cylinder head 23, abstract) coupled to the valve assembly at an opposite side to the cylinder with the valve assembly interposed therebetween (fig 1 depicts the valve assembly 40 between the cylinder compression space 21a and cylinder head 23), wherein the valve assembly comprises: a valve plate (valve plate 50) having one suction port (suction port 51) and a plurality of discharge ports (discharge ports 52); a suction valve (suction valve 61) provided at a first surface of the valve plate that faces the compression chamber; a discharge valve (discharge valve 70) provided at a second surface of the valve plate opposite to the first surface thereof, and having one fixing portion (valve stem 71) and a plurality of opening and closing portions (two tabs 72) that extends from the one fixing portion so as to respectively open and close the plurality of discharge ports; and a valve stopper (stopper 80) provided between the valve plate and the discharge cover with the discharge valve interposed therebetween to be fixed to the valve plate together with the discharge valve by being pressed by the discharge cover (fig 2, valve 70 and stopper 80 appear to be compressed by the cylinder head 23 for fixing, it appears that the cover holds the valve and stopper in between the prongs in valve plate 50, see annotated drawing above; furthermore there are no other fasteners depicted, indicating that the cover and the prongs are the means to secure the discharge valve and stopper), and limiting a degree of opening of the plurality of opening and closing portions of the discharge valve (since the stopper 80 has stopper tabs 82 behind the valve tabs 72, the stopper appears to restrict the movement of the valve tabs 72).




    PNG
    media_image2.png
    870
    1024
    media_image2.png
    Greyscale

Annotations and Cropping on Kim Figure 2
Regarding claim 2, Kim discloses the compressor of claim 1, wherein the valve plate is provided with a valve support (the prongs to secure the valve, see drawing at claim 1) that supports the fixing portion of the discharge valve, and wherein an edge surface of the valve support (prongs appear to be symmetrical along the center of the valve plate; they align with valve stem 71) is symmetrical with respect to a longitudinal center line (center line of the valve plate; the centerline of the valve plate aligns with valve stem 71; V-LCL, See annotated figure above) of an opening and closing portion (valve tabs 72) located at a middle of the plurality of opening and closing portions (V-LCL is along the center of valve stem 70; between the two ports 52 and the opening and closing valve tabs 72), among longitudinal center lines that respectively pass through the plurality of opening and closing portions of the discharge valve (V-LCL passes through the center between the ports 52 and tabs 72, H-LCL passes through the center of the individual ports 52 along tabs 72; See drawing above). 



    PNG
    media_image3.png
    986
    1052
    media_image3.png
    Greyscale

Annotations and Cropping of Kim Figure 2.
Regarding claim 3, Kim discloses the compressor of claim 2, wherein the edge surface of the valve support includes a plurality of linear surfaces (3 linear surfaces of the valve plate, See annotated figure above) continuously formed along a circumferential direction (the thee surfaces circumvent three of the sides of the valve plate), and wherein each of the plurality of linear surfaces is orthogonal to one of the longitudinal center lines (the linear edge surfaces are orthogonal as shown in annotated figure above, See annotated figure above). 

Regarding claim 5, Kim discloses the compressor of claim 2, wherein stopper supports (stopper tabs 82) are provided at an opposite side of the valve support (stopper tabs 82 are on either side of the stopper stem 81) with the plurality of discharge ports interposed therebetween, and wherein each of the stopper supports is located on one of the longitudinal center lines (stopper tabs 82 align with the center line through ports 52 and valve tabs 72; located on H-LCL, See drawing at Claim 2). 
Regarding claim 6, Kim discloses the compressor of claim 5, wherein a discharge guide groove (space 53 within plate 50) is formed on the valve plate (50) to surround the plurality of discharge ports (space 53 surrounds ports 52), and wherein the valve support and the stopper supports extend from an inner circumferential surface of the discharge guide groove toward the plurality of discharge ports (valve step 71 and stopper stem 81 extend from the prongs on the side of space 53; space 53 is circumferential because it surrounds ports 52), respectively. 
Regarding claim 7, Kim discloses the compressor of claim 1, wherein the valve stopper is provided with a valve pressing portion (stopper stem 81) that presses the fixing portion of the discharge valve to be fixed to the valve support of the valve plate, and wherein an edge surface of the valve support (stopper stem 81) is symmetrical with respect to a longitudinal center line (center line of the valve plate; the centerline of the valve plate aligns with valve stem 71, and stopper stem 81; V-LCL, See drawing at claim 2 above) of an opening and closing portion (valve tabs 72) located at a middle of the plurality of opening and closing portions (V-LCL is at the midpoint between valve tabs 72), among longitudinal center lines that respectively pass through the opening and closing portions of the discharge valve (V-LCL passes through the center between the ports 52 and tabs 72, H-LCL passes through the center of the individual ports 52 along tabs 72; see figure at claim 2). 


    PNG
    media_image4.png
    912
    1030
    media_image4.png
    Greyscale

Annotations and Cropping of Kim Figure 2
Regarding claim 8, Kim discloses the compressor of claim 7, wherein the edge surface of the valve pressing portion (Stopper stem 81) includes a plurality of linear surfaces (Horizontal and Vertical linear edges of valve stem 81, See annotated drawing above) continuously formed along a circumferential direction (the linear surfaces circumvent the outline of the valve stem 81), and wherein each of the plurality of linear surfaces is orthogonal to one of the longitudinal center lines (each linear surface is orthogonal to either the vertical or horizontal longitudinal center line, See annotated drawing above). 


Regarding claim 10, Kim discloses the compressor of claim 7, wherein the valve stopper is provided with a valve limiting portion (stopper tabs 82) that radially extends from the valve pressing portion (stopper stem 81) and a stopper fixing portion (stopper stem 81 which connects to the prongs of valve plate 50) that extends from the valve limiting portion to define an end portion of the valve stopper (the terminal end of stopper stem 81), and wherein the valve pressing portion and the stopper fixing portion are fixed to the valve plate by being pressed by the discharge cover (as discussed at claim 1, fig 2, valve 70 and stopper 80 appear to be compressed by the cylinder head 23 for fixing, it appears that the cover holds the valve and stopper in between the prongs in valve plate 50, see annotated drawing below; furthermore there are no other fasteners depicted, indicating that the cover and the prongs are the means to secure the discharge valve and stopper). 
Regarding claim 11, Kim discloses the compressor of claim 1, wherein the valve plate is provided with a valve support (the bottom surface of space 53, through which ports 52 penetrate) that supports the fixing portion of the discharge valve (discharge valve 70 rests upon the bottom of space 53), wherein the valve stopper is provided with a valve pressing portion (stopper stem 81) that presses the fixing portion of the discharge valve to be supported on the valve plate (stopper stem 81 presses valve stem 71 between the valve plate prongs as explained at claim 1), and wherein the valve support and the valve pressing portion are symmetrical to each other (valve plate 50 and valve stopper 80 are symmetrical along V-LCL, See claim 2). 
Regarding claim 12, Kim discloses the compressor of claim 11, wherein an edge surface of the valve support portion (the edges of valve plate 50 are symmetrical along the V-LCL, See annotated figure at Claim 2) and an edge surface of the valve pressing portion (the edges of valve stopper 80 are symmetrical along V-LCL, See annotated figure at claim 2) are symmetrical with respect to a longitudinal center line (V-LCL, id.) of an opening and closing portion (V-LCL is at the midpoint between valve tabs 72) located at a middle of the plurality of opening and closing portions (V-LCL is at the midpoint between tabs 72), among longitudinal center lines that respectively pass through the opening and closing portions of the discharge valve (V-LCL passes through the center between tabs 72, H-LCL passes along tabs 72; see figure at claim 2). 
Regarding claim 13, Kim discloses the compressor of claim 1, wherein the plurality of opening and closing portions radially extends from the one fixing portion (valve tabs 72 extend radially from valve stem 71). 
Regarding claim 14, Kim discloses the compressor of claim 13, wherein adjacent opening and closing portions are symmetrical to each other (valve tabs 72 are symmetrical across the V-LCL centerline aligned with valve stem 71, See figure at claim 2). 
Regarding claim 15, Kim discloses the compressor of claim 13, wherein the plurality of opening and closing portions is symmetrical (valve tabs 72 are symmetrical to both V-LCL and H-LCL, See figure at claim 2) with respect to a longitudinal center line (id.) that passes through an opening and closing portion located at a middle thereof (V-LCL passes through the center between the ports 52 and tabs 72, H-LCL passes through the center of the individual ports 52 along tabs 72; see figure at claim 2). 
Regarding claim 16, Kim discloses the compressor of claim 13, wherein each of the plurality of opening and closing portions is symmetrical with respect to one of center lines that pass through a center of the fixing portion (valve tabs 72 are symmetrical across the stem 71 of the valve 70; ie. symmetrical along V-LCL; see figure at claim 2). 
Regarding claim 17, Kim discloses a hermetic compressor (fig 1, compressor 10, abstract), comprising: a cylinder (fig 1, cylinder surrounds piston 22) in which a compression chamber (fig 1, 21a) is formed; a valve assembly (fig 2, suction plate 60, valve plate 50, discharge valve 70, discharge valve stopper 80) provided at a front end of the cylinder to cover the compression chamber; and a discharge cover (fig 2, cylinder head 23, abstract) coupled to the valve assembly at an opposite side to the cylinder with the valve assembly interposed therebetween (fig 1 depicts the valve assembly 40 between the cylinder compression space 21a and cylinder head 23), wherein the valve assembly comprises: a valve plate (valve plate 50) having one suction port (suction port 51) and a plurality of discharge ports (discharge ports 52); a suction valve (suction valve 61) provided at a first surface of the valve plate that faces the compression chamber; a discharge valve (discharge valve 70) provided at a second surface of the valve plate opposite to the first surface thereof, the discharge valve including a fixed end (valve stem 71) and a plurality of flaps (two tabs 72) that extend radially from the first end, the plurality of flaps being configured respectively to open and close the plurality of discharge ports (tabs 72 appear to be the reeds that open and close discharge ports 52); and a valve stopper (stopper 80) provided between the valve plate and the discharge cover with the discharge valve interposed therebetween to be fixed to the valve plate together with the discharge valve by being pressed by the discharge cover (fig 2, valve 70 and stopper 80 appear to be compressed by the cylinder head 23 for fixing, it appears that the cover holds the valve and stopper in between the prongs in valve plate 50, see annotated drawing at claim 1; furthermore there are no other fasteners depicted, indicating that the cover and the prongs are the means to secure the discharge valve and stopper), and limiting a degree of opening of the plurality of flaps of the discharge valve (since the stopper 80 has stopper tabs 82 behind the valve tabs 72, the stopper appears to restrict the movement of the valve tabs 72). 
Regarding claim 18, Kim discloses the compressor of claim 17, wherein adjacent flaps are symmetrical to each other (valve tabs 72 are symmetrical across the centerline through valve stem 71). 
Regarding claim 19, Kim discloses the compressor of claim 17, wherein the plurality of flaps is symmetrical with respect to a longitudinal center line that passes through a flap located at a middle thereof (valve tabs 72 are symmetrical across V-LCL and H-LCL; V-LCL passes through the center between  tabs 72, H-LCL passes through the center of the individual ports 52 along tabs 72; see figure at claim 2). 
Regarding claim 20, Kim discloses the compressor of claim 17, wherein each of the plurality of flaps is symmetrical with respect to one of center lines that pass through a center of the fixed end (tabs 72 are symmetrical on either side of the valve stem 71; i.e. symmetrical on V-LCL, see figure at claim 2). 


Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The nearest prior art is Kim. Kim does not disclose claim 4’s “wherein the edge surface of the valve support is formed as a curved surface, and wherein a curvature of the curved surface is the same as a curvature of a first virtual line that connects centers of the plurality of discharge ports in a circumferential direction.” Nor does Kim disclose claim 9’s “wherein the edge surface of the valve pressing portion is formed as a curved surface, and wherein a curvature of the curved surface is the same as a curvature of a first virtual line that connects centers of the plurality of discharge ports in a circumferential direction.“ The limitations distinguish the unique structure of applicant’s disclosed invention above Kim. The claimed structure that is critical and does not amount to design choice, and there is no motivation to modify the prior art to incorporate said structure or provide said arrangement. Therefore, the sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746